— Per Curiam :
The only question *228here relates to the liability of the appellant to pay attorney’s commissions. He agreed to pay them. The evidence shows he failed to pay the interest on the judgment, although several times requested so to do. The attorney was therefore instructed to collect. He rendered services therein. It was held in Daly, v. Maitland, 7 Norris, 387, that the Court should fix the compensation proper to be paid. In this case, the Court fixed it at two and a half per cent. Under all the evidence, we see no cause for disturbing the conclusion at which the Court arrived. The appellant presents no just cause of complaint with the decree.
Decree affirmed and appeal dismissed at the costs of the appellant.